Exhibit 10.02

SECOND AMENDMENT

TO THE

STATE AUTO INSURANCE COMPANIES

AMENDED AND RESTATED

DIRECTORS DEFERRED COMPENSATION PLAN

Background Information

 

A.

State Automobile Mutual Insurance Company and its affiliates (collectively, the
“State Auto Companies”) previously adopted and maintain the State Auto Insurance
Companies Amended and Restated Directors Deferred Compensation Plan (the “Plan”)
for the benefit of the members of their Boards of Directors.

 

B.

The State Auto Companies now desire to amend the Plan to comply with the final
regulations under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

C.

Section B. of Article V of the Plan permits the amendment of the Plan at any
time and the Boards authorized such an amendment at a meeting held on
November 9, 2007.

Amendment of the Plan

The Plan is hereby amended effective January 1, 2009 as follows:

 

1.

A new last paragraph is hereby added to Article I of the Plan to read as
follows:

The Plan provides for deferred compensation and as such, is subject to, and is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and related guidance provided thereunder. However,
notwithstanding the foregoing, any amounts deferred and fully vested under the
Plan prior to December 31, 2004 (the “Grandfathered Amounts”) shall not be
subject to Code Section 409A and shall be administered in compliance with the
Plan’s terms as they existed on October 3, 2004.

 

2.

The second sentence of Article II of the Plan is hereby amended in its entirety
to read as follows:

If you are eligible to participate in the Plan, you will receive enrollment
materials which detail the requirements you must satisfy to participate in the
Plan.

 

3.

The first sentence of the first paragraph of Article III of the Plan is hereby
amended in its entirety to read as follows:

The benefits provided to Directors under the Plan are paid from the Company’s
general assets.



--------------------------------------------------------------------------------

4.

The second sentence of Section B.2. of Article IV of the Plan is hereby amended
in its entirety to read as follows:

Retirement benefits will be paid as a monthly benefit payable for 60 months;
provided, however, that Grandfathered Amounts may be paid, per your election and
subject to Section B.6. of Article IV of the Plan, in any alternative form
available under the Plan.

 

5.

The last two sentences of Section B.2. of Article IV of the Plan are hereby
amended in their entirety to read as follows:

You must give the appropriate State Auto Company or the Company at least 30
days’ advance written notice of your intention to retire and receive retirement
benefits under the Plan and complete any administrative forms or procedures as
determined by the Company or applicable State Auto Company. Actual benefit
payments will begin on the first day of the second month following your
retirement from the Board.

 

6.

The third sentence of Section B.3. of Article IV of the Plan is hereby amended
in its entirety to read as follows:

For this purpose, “total disability” means that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

7.

The first three sentences of Section B.4. of Article IV of the Plan are hereby
amended in their entirety to read as follows:

In the event of your death while receiving benefit payments under the Plan, the
Company will pay the beneficiary or beneficiaries designated by you any
remaining payments due under the terms of the Plan, using the same method of
distribution in effect to you at the date of your death. In the event of death
prior to beginning to receive benefits under the Plan, the Company will pay
benefits to your beneficiary or beneficiaries, beginning as soon as practicable,
after your death. In this case, benefits will be paid as a monthly benefit
payable for 60 months computed in the same manner as retirement benefits.

 

8.

Section B.6. of Article IV of the Plan is hereby amended by adding a new last
sentence to read as follows:

The provisions of this Section B.6. shall apply to Grandfathered Amounts only.

 

9.

The second sentence of Section A. of Article V of the Plan is hereby amended in
its entirety to read as follows:

To the extent you, your designated beneficiaries, or any other person acquires a
right to receive payments from the Company under the Plan, that right is no
greater than the right of any unsecured general creditor of the Company.

 

10.

Section B. of Article V of the Plan is hereby amended in its entirety to read as
follows:

Your participation in the Plan will continue in effect until all benefits are
paid. However, this Plan may be amended, revoked or terminated at any time, in
whole or in part, by the Company or the applicable State Auto Company, in its
sole discretion, subject to the



--------------------------------------------------------------------------------

requirements under Code Section 409A. Unless you agree otherwise, you will still
be entitled to the benefit, if any, that you have earned through the date of any
amendment or termination. Such benefits will be payable at the times and in the
amounts provided for in the Plan, unless otherwise provided upon the Plan’s
termination in accordance with Code Section 409A.

 

11.

The first sentence of Section C. of Article V of the Plan is hereby amended in
its entirety to read as follows:

Nothing in this Plan gives any director the right to continue to hold such
office.

 

12.

Section D. of Article V of the Plan is hereby amended in its entirety to read as
follows:

The Plan’s controlling documents consist of this Plan document and the
corresponding enrollment materials, which are hereby incorporated by reference.
The Company and/or applicable State Auto Company reserve the right to determine
appropriate processes and procedures for the administration of the Plan, within
their discretion, and in compliance with Code Section 409A, as applicable.

 

13.

All other provisions of the Plan shall remain in full force and effect.

 

STATE AUTO FINANCIAL CORPORATION By:  

/s/ Robert P. Restrepo, Jr.

Title:

 

President

 

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY By:  

/s/ Robert P. Restrepo, Jr.

Title:

 

President

 

STATE AUTO PROPERTY & CASUALTY INSURANCE COMPANY By:  

/s/ Robert P. Restrepo, Jr.

Title:

 

President